DETAILED ACTION
This office action is in response to amendment on May 21st, 2021. This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 05/06/2019.

Response to Amendment
The amendment filed May 21st, 2021 has been entered. Claim 1-20 remain pending in the application. Applicant’s amendment to the claims and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on March 09, 2021. Previous 112(a) has been withdrawn in view of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejection of claim 1 – 20 have been fully considered but are not persuasive. 

In the remark, the applicant argued the following:
Georgiou failed to teach the limitation “using the first instance of the function and each additional instance of the function to create an aggregated signal; and using the aggregated signal to simultaneously monitor each of the processes running on the robotic system” (remark page 10) because 
The stated motivation for the combination of Tascione and Georgiou is insufficient to establish a prima facie case of obviousness (remark page 12).

Examiner respectfully disagreed. 

	Regarding to point (a), there is no evidence recited in the Georgiou reference that describes the cross symbol on path 135 in figure 1b representing a plurality of wired connection. Instead, the path 135 indicates a response signal that will be transmitted from the temperature decoder 130 to the dispatch unit 114 (Georgiou, [Col 4, line 9 – 12], “As a result of the comparison, the temperature decoder 130 generates a signal 135 representing a new dependency to the dispatch of instructions by the dispatch unit 114”). In other words, the dispatch unit 114 can receive the response signal from the temperature decoder 130 via wired connection or wireless connection. Regarding to figure 1b in the teaching of Georgiou, a plurality of electrical signal 125 representative of the temperature of the associated functional unit 1, 2 , …, k are fed to the temperature decoder 130 for analysis. The temperature decoder 130 applies a function to each of the signal 125 that is associated to each of the functional unit, and generates a single response to the dispatch unit 114 for monitoring anomalies. Therefore, the dispatch unit 114 uses the response signal from the temperature decoder 130 to monitor the whole system that includes functional unit 1, 2, …, k, not just only a particular functional unit. Regarding to figure 8b of the instant application 16403937, a plurality of CPU temperature associating with CPU 1, CPU 2, CPU 3 are fed to the system where each of the CPU temperature is processed individually by a function, then the system uses a response signal generated by the result of the analysis associating with temperature values of CPU1, CPU2, CPU3 to monitor the whole system that includes CPU1, CPU2, CPU3. Based on the “using the first instance of the function and each additional instance of the function to create an aggregated signal; and using the aggregated signal to simultaneously monitor each of the processes running on the robotic system” (remark page 10). 

	Regarding to point (b), the applicant argued that examiner’s rationale “for more accurate diagnostic data” to combine the teaching of Tascione and Georgiou is generic and conclusory. Examiner respectfully disagreed. Tascione teaches to collect diagnostic data from each respective AV system and use a function to analyze the collected diagnostic data to detect faults (Tascione, [Par. 0037], “the diagnostic system 160 can compare the diagnostic data 109 from each respective AV system to normal operational ranges for that respective AV system”; [Par. 0040], “Furthermore, as further described with respect to FIG. 1, the on-board diagnostic system 200 can receive and aggregate diagnostic data 237 from any number of AV systems 280. Referring to FIG. 2, these AV system 280 can include, but are not limited to, the AV's LIDAR systems 282, camera systems 284 (e.g., monocular and stereo cameras), radar systems 286, encoders 288, vehicle ECU(s) 290, GPS system 294, and the AV control system 292”). However, in a case that an AV system includes more than one identical components that perform the same operation, Tascione doesn’t explicitly disclose to get diagnostic data from each of the component and aggregate the data to monitor the condition of that AV system. For example, a car engine would include four cylinders, instead of analyzing temperature of each of the cylinder respected to the car engine system, Tascione would take a single measurement associating with the temperature of that engine system, compare that measurement with a predetermined threshold to monitor anomalies. In the light of the teaching of Georgiou, by taking temperature measurement from each of the functional unit 1, 2, …, k, analyzing them individually and generating a single response to monitor the system as a whole, it clearly improves the accuracy of the diagnostic data. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 8-10, 13-14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tascione et al (US Publication No. US 20180050704 A1; hereafter Tascione) in view of Georgiou et al. (US Patent No. US 5798918 A; hereafter Georgiou). 

Regarding to claim 1, Tascione teaches a method of monitoring processes of a robotic system, the method comprising, by a diagnostic service of the robotic system:
receiving a plurality of primary signals from a plurality of tasks operating in the robotic system ([Par. 0035], “a diagnostic system 160 that can receive diagnostic data 109 from each of the AV systems, such as the sensor system 102 (e.g., each individual sensor 101, 103, 105 of the SDV 100), the AV control system 120 (e.g., processor performance data, and cooling system data), and the electronic control unit(s) 180 of the SDV 100”)
for each of the primary signals: 
performing a first instance of a function on the primary signal to create a first derived signal for the primary signal ([Par. 0011], “For each monitored parameter, the on-board diagnostic system can dynamically compare the parameter to a preconfigured tolerance range. A fault condition can result when any particular parameter of any monitored AV system falls outside of the normal ranges”)and 
saving the first instance of the function to a memory; 
([Par. 0070], “According to some examples, the memory 560 may store a set of software instructions including, for example, control instructions 562 and diagnostic instructions 564. The memory 560 may also store data logs 566 in which the processors 510—executing the diagnostic instructions 564—can log fault entries 512, as described”)
saving each additional instance to the memory and 
([Par. 0070], “According to some examples, the memory 560 may store a set of software instructions including, for example, control instructions 562 and diagnostic instructions 564. The memory 560 may also store data logs 566 in which the processors 510—executing the diagnostic instructions 564—can log fault entries 512, as described”)

Tascione teaches a diagnostic system receiving diagnostic data from multiple components and running fault analysis on each respective component (Tascione, [Par. 0035]), but does not explicitly disclose wherein at least one of the primary signals is a keyed signal that is associated with a key having a plurality of valences. For each of the primary signals that is a keyed signal: identifying the first instance of the function as being associated with a first valence of the key, for each additional valence of the key, creating an additional instance of the function to create an additional derived signal for each additional valence, and saving each additional instance to the memory; and using the first instance of the function and each additional instance of the function to create an aggregated signal; and using the aggregated signal to simultaneously monitor each of the processes running on the robotic system. 

However, Georgiou teaches wherein at least one of the primary signals is a keyed signal that is associated with a key having a plurality of valences 
([Col. 2, line 37 – 41], “generating a first temperature signal for a first functional unit and a second temperature signal for a second functional unit, each temperature signal being a function of a temperature associated with each functional unit;” wherein “temperature signal” reads on “the primary signals is a keyed signal”; “first temperature signal” and “second temperature signal” reads on “a plurality of valence”)
for each of the primary signals that is a keyed signal: 
identifying the first instance of the function as being associated with a first valence of the key
([Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold, responsive to the comparing step”)
for each additional valence of the key, creating an additional instance of the function to create an additional derived signal for each additional valence, and 
(Claim 3, “comparing the second temperature signal with the predetermined temperature threshold signal; wherein said step of varying the switching factor is responsive to said step of comparing the second temperature signal”)
using the first instance of the function and each additional instance of the function to create an aggregated signal; and 
(Fig. 1b, signal 135 “function unit address & delay” wherein “signal 135” reads on “the aggregated signal”;
[Col. 6, line 27-29, “The decoder 130 decodes and compares the thermal sensor output with a predetermined threshold and outputs a delay value and functional unit address on data path 135”)
using the aggregated signal to simultaneously monitor each of the processes running on the robotic system.
(Fig. 1, the dispatch unit 114 monitors the temperature of each of the functional units based on the output signal 135;
 [Col. 4, line 12-16], “if feedback from a thermal sensor 119 and decoder 130 indicates that a functional unit may overheat, the dispatch unit 114 is advantageously adapted to reduce the instruction dispatch rate (the switching factor) to that functional unit”). 

	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of Tascione to incorporate the teaching of Georgiou. The modification would have been obvious because by aggregating signals that are collected from multiple sources of the system, it would allow a more accurate diagnostic data for monitoring and detecting faults.

Regarding to claim 3, the combination of Tascione and Georgiou teaches the method of claim 1.
Georgiou further teaches the method of claim 1 further comprising, during runtime of the robotic system, by the diagnostic service: 
receiving an updated value for one or more of the keyed signals; and 
using each updated value to generate an updated aggregated signal in real time.
(Fig. 1b, a plurality of signal 125 is continuously provided to the temperature decoder 130 for periodically sampling in a closed loop system; hence, the sampled values are updated in real-time;
[Col. 4, line 6-12], “The signal 125 from the thermal sensor 119 is provided to a temperature decoder 130 which may include control logic for periodically sampling, decoding, and comparing the signal 125 to a predetermined threshold. As a result of the comparison, the temperature decoder 130 generates a signal 135 representing a new dependency to the dispatch of instructions by the dispatch unit 114”)


Regarding to claim 4, the combination of Tascione and Georgiou teaches the method of claim 1.
Tascione further teaches wherein the robotic system comprises a vehicle, and the diagnostic service comprises an on-board vehicle diagnostic system.
 ([Par. 0009], “An on-board diagnostic system for an autonomous vehicle (AV) is provided herein that can independently monitor and manage all of the AV systems … the on-board diagnostic system can determine whether the diagnostic data indicate that the respective
AV system is operating within a corresponding set of tolerance ranges for the respective AV system)

Regarding to claim 8, the combination of Tascione and Georgiou teaches the method of claim 1.
Tascione further teaches the method further comprising, by the diagnostics service: 
detecting a fault in the robotic system ([Par. 0041], “The diagnostic aggregator 250 can further determine, from the received diagnostic data 237, whether any particular component of an AV system 280 has failed or is not operating properly. For each detected fault or failure condition, the diagnostic aggregator 250 can generate a fault entry 252 specifying the component and the nature of the fault condition, and log the fault entry 252 in the data logs 272”); and 
causing the robotic system to take a safety-related action in response to the fault.
([0039], “When a particular fault condition is identified, the diagnostic system 160 can initiate a safety protocol for that particular fault condition. Such safety protocols can cause the diagnostic system 160 to attempt to resolve the fault condition, mitigate the fault condition, log the fault condition for a future servicing process, cause the AV control system 120 to pull over the vehicle 100, drive to a home location, and/or initiate a handover process to a human driver”)

Regarding to claim 9, Tascione teaches a method of monitoring processes of a robotic system, the method comprising, by a diagnostic service of the robotic system: 
	receiving a plurality of primary signals from a plurality of tasks operating in the robotic system; 
([Par. 0035], “a diagnostic system 160 that can receive diagnostic data 109 from each of the AV systems, such as the sensor system 102 (e.g., each individual sensor 101, 103, 105 of the SDV 100), the AV control system 120 (e.g., processor performance data, and cooling system data), and the electronic control unit(s) 180 of the SDV 100”)
	for each of the primary signals, performing a first instance of a function on the primary signal to create a first derived signal for the primary signal; 
([Par. 0011], “For each monitored parameter, the on-board diagnostic system can dynamically compare the parameter to a preconfigured tolerance range. A fault condition can result when any particular parameter of any monitored AV system falls outside of the normal ranges”)
detecting a fault in the robotic system; 
(Tascione, [Par. 0041], “The diagnostic aggregator 250 can further determine, from the received diagnostic data 237, whether any particular component of an AV system 280 has failed or is not operating properly. For each detected fault or failure condition, the diagnostic aggregator 250 can 252 specifying the component and the nature of the fault condition, and log the fault entry 252 in the data logs 272”)
	using the aggregated signal to determine a cause of the fault
(Par. 0043], “the on-board diagnostic system 200 can further include a data analyzer 260
that can analyze the fault entries 252 in the data log 272 … the fault entry 252 can indicate that the spin rate of the LIDAR is lower than normal. The data analyzer 260 can perform a lookup of the LIDAR motor parameters to determine a source for the fault condition”) ; and 
	causing the robotic system to take a safety-related action in response to the fault.
([0039], “When a particular fault condition is identified, the diagnostic system 160 can initiate a safety protocol for that particular fault condition. Such safety protocols can cause the diagnostic system 160 to attempt to resolve the fault condition, mitigate the fault condition, log the fault condition for a future servicing process, cause the AV control system 120 to pull over the vehicle 100, drive to a home location, and/or initiate a handover process to a human driver”)

Tascione teaches a diagnostic system receiving diagnostic data from multiple components and running fault analysis on each respective component (Tascione, [Par. 0035]), but does not explicitly disclose  for each of the primary signals that is a keyed signal that is associated with a key having a plurality of valences:  26Attorney Docket No. 179648.00901 identifying the first instance of the function as being associated with a first valence of the key, and for each additional valence of the key, creating an additional instance of the function to create an additional derived signal for each additional valence; and using the first derived signal and each additional derived signal to create an aggregated signal.

	However, Georgiou teaches
for each of the primary signals that is a keyed signal that is associated with a key having a plurality of valences ([Col. 2, line 37 – 41], “generating a first temperature signal for a first functional unit and a second temperature signal for a second functional unit, each temperature signal being a function of a temperature associated with each functional unit;” wherein “temperature signal” reads on “the primary signals is a keyed signal”; “first temperature signal” and “second temperature signal” reads on “a plurality of valence”):  26Attorney Docket No. 179648.00901 
		identifying the first instance of the function as being associated with a first valence of the key, and 
( [Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold, responsive to the comparing step”)
		for each additional valence of the key, creating an additional instance of the function to create an additional derived signal for each additional valence 
(Claim 3, “comparing the second temperature signal with the predetermined temperature threshold signal; wherein said step of varying the switching factor is responsive to said step of comparing the second temperature signal”); and 
using the first derived signal and each additional derived signal to create an aggregated signal 
(Fig. 1b,  signal 135 “function unit address & delay” wherein “signal 135” reads on “the aggregated signal”;
[Col. 6, line 27-29, “The decoder 130 decodes and compares the thermal sensor output with a predetermined threshold and outputs a delay value and functional unit address on data path 135”)

	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of Tascione to incorporate the teaching of Georgiou. The 

Regarding to claim 10, the combination of Tascione and Georgiou teaches the method of claim 9.
Tascione further teaches the method of monitoring processes of a robotic system further comprising, by the diagnostic service, simultaneously monitoring each of the processes running on the robotic system by monitoring the aggregated signal.
([Par. 0041], “the on-board diagnostic system 200 can include a diagnostic aggregator 250 that can receive the diagnostic data 237 from each of the interfaces, and parse the diagnostic data 237 based on the data source or the particular AV system 280 or component of that system from which the diagnostic data 237 originated. In certain examples, the diagnostic aggregator 250 can be encoded with logic or execute an instruction set that causes the diagnostic aggregator 250 to determine whether the diagnostic data 237 indicates that each of the AV systems 280 and components is operating nominally, or within a predetermined set of tolerance ranges”)

Regarding to claim 13, Tascione teaches a robotic device, comprising:
	a plurality of hardware components and a plurality of computational processes, each of which is operable to perform one or more tasks
([Par. 0007], “One or more examples described herein can be implemented using programmatic modules, engines, or components. A programmatic module, engine, or component can include a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing one or more stated tasks or functions. As used herein, a module or component can exist on a hardware component independently of other modules or components. Alternatively, a module or component can be a shared element or process of other modules, programs or machines”); 
	a diagnostic service that includes a processor and programming instructions that are operable to cause the diagnostics service to
([Par. 0036], “the diagnostic system 160 can receive diagnostic data 109 from the OEM ECU(s) 180 of the vehicle 100, whether configured as a centralized ECU or a number of dedicated ECUs corresponding to individual operational systems 155 of the vehicle 100. For purpose built, fully integrated SDVs 100 (i.e., SDVs that are not retrofitted human-drive vehicles), the diagnostic system 160 can serve as a replacement for the central ECU 180, or a replacement for any number of the dedicated ECUs 180 of a traditional human-driven vehicle”;
[Par. 0071], “The diagnostic instructions 564 can be executed by the processors 510 to monitor and/or analyze diagnostic data 534 from various AV systems and system components”): 
receive a plurality of primary signals from a plurality of the tasks 
([Par. 0035], “a diagnostic system 160 that can receive diagnostic data 109 from each of the AV systems, such as the sensor system 102 (e.g., each individual sensor 101, 103, 105 of the SDV 100), the AV control system 120 (e.g., processor performance data, and cooling system data), and the electronic control unit(s) 180 of the SDV 100”),
for each of the primary signals: 
			perform a first instance of a function on the primary signal to create a first derived signal for the primary signal ([Par. 0011], “For each monitored parameter, the on-board diagnostic system can dynamically compare the parameter to a preconfigured tolerance range. A fault condition can result when any particular parameter of any monitored AV system falls outside of the normal ranges”); and  28Attorney Docket No. 179648.00901 
			save the first instance of the function to a memory 
([Par. 0070], “According to some examples, the memory 560 may store a set of software instructions including, for example, control instructions 562 and diagnostic instructions 564. The memory 560 may also store data logs 566 in which the processors 510—executing the diagnostic instructions 564—can log fault entries 512, as described”)
save each additional instance to the memory 
([Par. 0070], “According to some examples, the memory 560 may store a set of software instructions including, for example, control instructions 562 and diagnostic instructions 564. The memory 560 may also store data logs 566 in which the processors 510—executing the diagnostic instructions 564—can log fault entries 512, as described”)

Tascione teaches a diagnostic system receiving diagnostic data from multiple components and running fault analysis on each respective component (Tascione, [Par. 0035]), but does not explicitly disclose wherein at least one of the primary signals is a keyed signal that is associated with a key having a plurality of valences. For each of the primary signals that is a keyed signal: identify the first instance of the function as being associated with a first valence of the key; for each additional valence of the key, create an additional instance of the function to create an additional derived signal for each additional valence; and save each additional instance to the memory; and use the first instance of the function and each additional instance of the function to create an aggregated signal, and use the aggregated signal to simultaneously monitor each of the hardware components and computational processes operating on the robotic device.

	However, Georgiou teaches wherein at least one of the primary signals is a keyed signal that is associated with a key having a plurality of valences 
([Col. 2, line 37 – 41], “generating a first temperature signal for a first functional unit and a second temperature signal for a second functional unit, each temperature signal being a function of a temperature associated with each functional unit;” wherein “temperature signal” reads on “the primary signals is a keyed signal”; “first temperature signal” and “second temperature signal” reads on “a plurality of valence”)
for each of the primary signals that is a keyed signal: 
			identify the first instance of the function as being associated with a first valence of the key 
([Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold, responsive to the comparing step); 
			for each additional valence of the key, create an additional instance of the function to create an additional derived signal for each additional valence 
(Claim 3, “comparing the second temperature signal with the predetermined temperature threshold signal; wherein said step of varying the switching factor is responsive to said step of comparing the second temperature signal”); and 
	
		use the first instance of the function and each additional instance of the function to create an aggregated signal 
(Fig. 1b,  signal 135 “function unit address & delay” wherein “signal 135” reads on “the aggregated signal”
[Col. 6, line 27-29, “The decoder 130 decodes and compares the thermal sensor output with a predetermined threshold and outputs a delay value and functional unit address on data path 135”), and 
		use the aggregated signal to simultaneously monitor each of the hardware components and computational processes operating on the robotic device 
(Fig. 1, the dispatch unit 114 monitors the temperature of each of the functional units based on the output signal 135;
[Col. 4, line 12-16], “if feedback from a thermal sensor 119 and decoder 130 indicates that a functional unit may overheat, the dispatch unit 114 is advantageously adapted to reduce the instruction dispatch rate (the switching factor) to that functional unit.”)


	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of Tascione to incorporate the teaching of Georgiou. The modification would have been obvious because by aggregating signals that are collected from multiple sources of the system, it would allow a more accurate diagnostic data for monitoring and detecting faults.


Claim 14 describes limitations for a system which are similar to the limitations for the method in claim 4, and is rejected under 35 USC § 103 for the same reason as described above.

Claim 16 describes limitations for a system which are similar to the limitations for the method in claim 3, and is rejected under 35 USC § 103  for the same reason as described above

Claim 20 describes limitations for a system which are similar to the limitations for the method in claim 8, and is rejected under 35 USC § 103 for the same reason as described above.

Claim 2, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tascione and Georgiou in view of Kimata, Atsushi (US Patent No. US 8073670 B2; hereafter Kimata).

Regarding to claim 2, the combination of Tascione and Georgiou teaches the method of claim 1. 
The combination of Tascione and Georgiou does not explicitly disclose the method further comprising, by the diagnostic service when creating the aggregated signal: identifying expiration times for one or more of the primary signals;  24Attorney Docket No. 179648.00901 determining which of the identified expiration times of the primary signals is a minimum value; and assigning the minimum value to be an expiration time for the aggregated signal.

However, Kimata teaches the method further comprising, by the diagnostic service when creating the aggregated signal:
	 identifying expiration times for one or more of the primary signals (Fig. 1, “step S6: calculate minimum and maximum value of circuit cell from extracted DMAG value”)24Attorney Docket No. 179648.00901 
	determining which of the identified expiration times of the primary signals is a minimum value (Fig. 1, “step S8: acquire minimum and maximum delay time for every circuit cell in range of external condition”); and
	assigning the minimum value to be an expiration time for the aggregated signal.
(Fig. 1; [Col. 6, line 39-42], “The data set of the minimum delay time or/and the maximum delay time for every acquired circuit cell is used as delay time information such as calculation and timing verification of the delay time in the logic circuit (S9).”)

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of the combination of Tascione and Georgiou to incorporate the teaching of Kimata. The modification would have been obvious because input signals are periodically sampled in a closed loop system wherein new input values will overwrite previous input values after a period of time. By determining a minimum/maximum delay time of each of every input signal and 

Claim 11 describes limitations for a method which are similar to the limitations for the method in claim 2, and is rejected under 35 USC § 103 for the same reason as described above.

Claim 15 describes limitations for a system which are similar to the limitations for the method in claim 2, and is rejected under 35 USC § 103 for the same reason as described above.


Claim 5-7, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tascione and Georgiou in view of Bognar, James I (US Patent No. US 8032862 B2; hereafter Bognar).

Regarding to claim 5, the combination of Tascione and Georgiou teaches the method of claim 1.
Georgiou further teaches wherein for at least one of the primary signals, performing the first instance of the function on the primary signal to create the first derived signal comprises: 
using the first valence of the key for the primary signal in the first instance of the function ([Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold, responsive to the comparing step”).

The combination of Tascione and Georgiou teaches to use a configuration variable in a function (Georgiou, [Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold”), but does not explicitly disclose about accessing a configuration file; extracting a first instance of a key for the primary signal from the configuration file.

	However, Bognar teaches 
accessing a configuration file; 
([Col. 2, line 49 – 52), “Configuration files are accessed through "keys" of the format "config.section.name" that identify the configuration file name (without the *.cfg extension), section name in the file, and property name in the section, respectively”)
	extracting a first valence of a key for the primary signal from the configuration file; 
(Fig. 1; [Col. 2, line 56-67], “FIG. 1 describes the process of retrieving a property from a configuration file. At step 102, an external program requests the value of a configuration property by passing in a configuration `key` of the format `config.section.name` (e.g. `MyConfig.MySection.myVal`). At step 104, the configuration key is parsed, and the process checks to see if the configuration file identified by the `config` part of the key has been loaded into memory (e.g. `MyConfig.cfg`) … At step 108, the property value associated with the key is retrieved from memory”).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of the combination of Tascione and Georgiou to incorporate the teaching of Bognar. The modification would have been obvious because retrieving variables from a configuration file will ensure that the variables are valid to be used in a function. 

Regarding to claim 6, the combination of Tascione and Georgiou and Bognar teaches the method of claim 5.
for at least one of the primary signals that is the keyed signal: 
	for each of the additional valences of the key (Georgiou, Claim 3, “second temperature signal”): 
using the additional valence of the key and performing the additional instance of the function on that primary signal to create an additional derived signal with the additional valence of the key (Georgiou, Claim 3, “comparing the second temperature signal with the predetermined temperature threshold signal; wherein said step of varying the switching factor is responsive to said step of comparing the second temperature signal”).

Bognar further teaches 
accessing the configuration file 25Attorney Docket No. 179648.00901([Col. 2, line 49 – 52), “Configuration files are accessed through "keys" of the format "config.section.name" that identify the configuration file name (without the *.cfg extension), section name in the file, and property name in the section, respectively”)
		extracting an additional valence of the key for the primary signal that is a keyed signal (Bognar, Fig. 1; Col. 2, line 56-67, “FIG. 1 describes the process of retrieving a property from a configuration file. At step 102, an external program requests the value of a configuration property by passing in a configuration `key` of the format `config.section.name` (e.g. `MyConfig.MySection.myVal`). At step 104, the configuration key is parsed, and the process checks to see if the configuration file identified by the `config` part of the key has been loaded into memory (e.g. `MyConfig.cfg`) … At step 108, the property value associated with the key is retrieved from memory”)


Regarding to claim 7, the combination of Tascione and Georgiou and Bognar teaches the method of claim 5.

wherein an algorithm for the function is stored by the diagnostic service prior to runtime as part of executable code (Fig. 2; [Col. 6, line 24-29, “The thermal sensor 119 output may be sequentially sampled by temperature decoder 130 (described in FIG. 2) via signal paths 125. The decoder 130 decodes and compares the thermal sensor output with a predetermined threshold and outputs a delay value and functional unit address on data path 135” wherein it is interpreted as the algorithm for the function is stored in the temperature decoder 130 before the runtime), and the method further comprises, by the diagnostic service, loading the configuration file to receive configuration variables to use with the function at runtime([Col. 6, line 61-67], “Control logic 200 simultaneously outputs a predetermined digital signal 230 representing the threshold temperature for the sampled functional unit. The predetermined digital signal 230 value could be hardwired into the temperature decoder or stored and accessed in a register such as register file 120 by means well known in the art” wherein “the predetermined digital signal” reads on the “configuration variables”).

Regarding to claim 12, the combination of Tascione and Georgiou teaches the method of claim 9.
Georgiou further teaches the method further comprising:  27Attorney Docket No. 179648.00901 
	by the diagnostic service prior to runtime of the robotic system, storing an algorithm for the function prior to runtime as part of executable code (Fig. 2; [Col. 6, line 24-29, “The thermal sensor 119 output may be sequentially sampled by temperature decoder 130 (described in FIG. 2) via signal paths 125. The decoder 130 decodes and compares the thermal sensor output with a predetermined threshold and outputs a delay value and functional unit address on data path 135” wherein it is interpreted as the algorithm for the function is stored in the temperature decoder 130 before the runtime), and 
by the diagnostic service at runtime of the robotic system, loading the configuration file to receive configuration variables to use with the function
([Col. 6, line 61-67], “Control logic 200 simultaneously outputs a predetermined digital signal 230 representing the threshold temperature for the sampled functional unit. The predetermined digital signal 230 value could be hardwired into the temperature decoder or stored and accessed in a register such as register file 120 by means well known in the art” wherein the “predetermined digital signal” reads on the “configuration variables”);
wherein for at least one of the primary signals, performing the first instance of the function on the primary signal to create the first derived signal comprises: 
using the first instance of the key for the primary signal in the first instance of the function ([Col. 2, line 43-47], “comparing the first temperature signal with a first predetermined temperature threshold signal; generating a first temperature delay signal when the first temperature signal exceeds the first predetermined threshold, responsive to the comparing step”).

	The combination of Tascione and Georgiou teaches to use configuration variable in a function (Georgiou, [Col. 2, line 43-47]), but does not explicitly disclose about accessing a configuration file, extracting a first instance of a key for the primary signal from the configuration file.

However, Bognar teaches 
accessing a configuration file; 
([Col. 2, line 49 – 52), “Configuration files are accessed through "keys" of the format "config.section.name" that identify the configuration file name (without the *.cfg extension), section name in the file, and property name in the section, respectively”)

	extracting a first instance of a key for the primary signal from the configuration file; 
Fig. 1; [Col. 2, line 56-67], “FIG. 1 describes the process of retrieving a property from a configuration file. At step 102, an external program requests the value of a configuration property by passing in a configuration `key` of the format `config.section.name` (e.g. `MyConfig.MySection.myVal`). At step 104, the configuration key is parsed, and the process checks to see if the configuration file identified by the `config` part of the key has been loaded into memory (e.g. `MyConfig.cfg`) … At step 108, the property value associated with the key is retrieved from memory”).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of the combination of Tascione and Georgiou to incorporate the teaching of Bognar. The modification would have been obvious because retrieving variables from a configuration file will ensure that the variables are valid to be used in a function. 

Claim 17 describes limitations for a system which are similar to the limitations for the method in claim 5, and is rejected under 35 USC § 103 for the same reason as described above.

Claim 18 describes limitations for a system which are similar to the limitations for the method in claim 6, and is rejected under 35 USC § 103 for the same reason as described above.

Claim 19 describes limitations for a system which are similar to the limitations for the method in claim 7, and is rejected under 35 USC § 103 for the same reason as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668